UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/11 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND - DREYFUS LARGE CAP VALUE FUND FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund September 30, 2011 (Unaudited) Common Stocks96.2% Shares Value ($) Australia8.1% Charter Hall Office REIT 512,320 1,642,219 Commonwealth Property Office Fund 2,300,060 1,977,232 Goodman Group 1,201,120 657,178 Mirvac Group 2,716,410 2,963,902 Westfield Group 781,140 5,783,352 Westfield Retail Trust 1,862,720 4,321,055 Brazil.3% Iguatemi Empresa de Shopping Centers 40,700 Canada4.8% Allied Properties Real Estate Investment Trust 40,690 900,080 Boardwalk Real Estate Investment Trust 34,340 1,578,873 Brookfield Office Properties 132,510 1,832,303 Chartwell Seniors Housing Real Estate Investment Trust 619,870 4,466,093 First Capital Realty 89,810 1,456,981 China.5% Soho China 1,805,000 Finland.4% Sponda 233,730 France3.6% ICADE 15,750 1,229,881 Unibail-Rodamco 36,010 6,417,758 Germany1.0% Alstria Office REIT 183,468 Hong Kong9.9% China Overseas Land & Investment 2,570,600 3,678,151 Hang Lung Properties 640,000 1,872,096 Hongkong Land Holdings 712,000 3,152,239 Link REIT 675,892 2,135,847 Sun Hung Kai Properties 770,000 8,724,111 Wharf Holdings 362,900 1,764,086 Japan9.7% Aeon Mall 58,700 1,334,652 Japan Real Estate Investment 148 1,443,718 Japan Retail Fund Investment 533 858,012 Kenedix Realty Investment 286 928,573 Mitsubishi Estate 308,000 4,984,725 Mitsui Fudosan 323,000 5,112,184 Mori Trust Sogo Reit 135 1,243,497 Orix JREIT 297 1,360,441 Sumitomo Realty & Development 108,000 2,075,296 United Urban Investment 1,304 1,371,574 Netherlands.9% Corio 41,690 Norway.9% Norwegian Property 1,385,600 Singapore4.6% CapitaLand 800,000 1,491,353 CapitaMall Trust 1,261,000 1,751,073 CDL Hospitality Trusts 737,000 846,763 Fortune Real Estate Investment Trust 3,242,000 1,413,396 Global Logistic Properties 1,428,000 1,791,700 Keppel Land 394,000 769,787 Mapletree Industrial Trust 1,018,000 841,794 Suntec Real Estate Investment Trust 1,234,000 1,079,528 Sweden1.2% Wihlborgs Fastigheter 199,070 Switzerland1.1% PSP Swiss Property 26,600 a United Kingdom5.8% British Land 258,290 1,907,451 Capital & Counties Properties 1,043,190 2,722,841 Land Securities Group 422,100 4,204,338 London & Stamford Property 769,080 1,398,369 Unite Group 835,920 a 2,146,180 United States43.4% Alexandria Real Estate Equities 41,080 2,521,901 American Campus Communities 36,880 1,372,305 AvalonBay Communities 11,050 1,260,253 Boston Properties 39,840 3,549,744 Brandywine Realty Trust 92,840 743,648 Camden Property Trust 32,910 1,818,607 Colonial Properties Trust 79,220 1,438,635 CommonWealth REIT 103,140 1,956,566 CubeSmart 94,950 809,924 DDR 80,850 881,265 DiamondRock Hospitality 70,370 491,886 Digital Realty Trust 40,020 2,207,503 Douglas Emmett 78,710 1,345,941 Duke Realty 160,290 1,683,045 Equity Residential 119,830 6,215,582 Essex Property Trust 20,130 2,416,405 Federal Realty Investment Trust 14,940 1,231,205 General Growth Properties 105,010 1,270,621 HCP 114,320 4,008,059 Health Care REIT 100,600 4,708,080 Home Properties 11,500 652,740 Host Hotels & Resorts 185,510 2,029,479 Hudson Pacific Properties 58,640 681,983 Hyatt Hotels, Cl. A 25,410 a 797,112 Kilroy Realty 48,160 1,507,408 Kimco Realty 167,630 2,519,479 LaSalle Hotel Properties 50,060 961,152 Macerich 108,560 4,627,913 National Retail Properties 89,070 2,393,311 ProLogis 179,190 4,345,358 Public Storage 40,350 4,492,973 Realty Income 19,460 627,390 Regency Centers 29,950 1,058,134 Senior Housing Properties Trust 35,870 772,640 Simon Property Group 90,050 9,903,699 SL Green Realty 38,110 2,216,097 Sunstone Hotel Investors 138,510 a 788,122 UDR 51,710 1,144,859 Ventas 98,510 4,866,394 Vornado Realty Trust 64,140 4,786,127 Total Common Stocks (cost $232,854,104) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,241,000) 5,241,000 b Total Investments (cost $238,095,104) 98.6% Cash and Receivables (Net) 1.4% Net Assets 100.0% REIT-Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $238,095,104. Net unrealized depreciation on investments was $26,645,482 of which $4,004,265 related to appreciated investment securities and $30,649,747 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Diversified Reits 21.2 Office 16.6 Retail 9.9 Health Care 8.8 Real Estate Services 8.5 Regional Malls 8.0 Multifamily 7.6 Industrial 3.6 Shopping Centers 3.6 Hotels 2.8 Self Storage 2.5 Money Market Investment 2.4 Freestanding 1.4 Specialty 1.0 Residential .7 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 93,103,545 - - Equity Securities - Foreign+ - 113,105,077 ++ - Mutual Funds 5,241,000 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized as Level 2 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2011 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary9.4% Amazon.com 12,500 a 2,702,875 Carnival 63,000 1,908,900 Johnson Controls 82,150 2,166,295 Las Vegas Sands 49,960 a 1,915,466 Lowe's 86,900 1,680,646 Walt Disney 84,750 2,556,060 Yum! Brands 35,270 1,741,985 Consumer Staples11.4% Coca-Cola 53,000 3,580,680 Costco Wholesale 25,380 2,084,206 Kraft Foods, Cl. A 85,940 2,885,865 PepsiCo 29,750 1,841,525 Philip Morris International 22,560 1,407,293 Procter & Gamble 60,965 3,851,769 Walgreen 63,600 2,091,804 Energy12.8% Cameron International 34,500 a 1,433,130 CenterPoint Energy 89,200 1,750,104 Chevron 25,100 2,322,252 Exxon Mobil 79,690 5,787,885 Halliburton 43,500 1,327,620 Newfield Exploration 37,500 a 1,488,375 Plains Exploration & Production 47,590 a 1,080,769 QEP Resources 53,010 b 1,434,981 Schlumberger 21,830 1,303,906 Valero Energy 107,800 1,916,684 Financial14.1% Allstate 73,400 1,738,846 BB&T 107,600 2,295,108 Citigroup 98,140 2,514,347 Invesco 110,646 1,716,119 JPMorgan Chase & Co. 110,520 3,328,862 MetLife 59,700 1,672,197 PNC Financial Services Group 45,110 2,173,851 State Street 68,370 2,198,779 U.S. Bancorp 88,550 2,084,467 Wells Fargo & Co. 93,900 2,264,868 Health Care13.3% Agilent Technologies 43,080 a 1,346,250 Baxter International 47,500 2,666,650 Cardinal Health 52,180 2,185,298 Covidien 43,000 1,896,300 Hospira 46,180 a 1,708,660 Johnson & Johnson 41,900 2,669,449 Mead Johnson Nutrition 10,860 747,494 Pfizer 186,500 3,297,320 Shire, ADR 23,700 2,226,141 Watson Pharmaceuticals 29,050 a 1,982,662 Industrial9.5% Caterpillar 29,140 2,151,698 Deere & Co. 26,900 1,736,933 Dover 40,900 1,905,940 Eaton 42,800 1,519,400 General Electric 105,230 1,603,705 Honeywell International 43,670 1,917,550 Union Pacific 18,800 1,535,396 United Technologies 34,770 2,446,417 Information Technology20.8% Accenture, Cl. A 30,570 1,610,428 Acme Packet 30,430 a 1,296,014 Apple 20,920 a 7,974,286 Baidu, ADR 17,630a 1,884,823 EMC 134,060a,b 2,813,919 Intel 122,910 2,621,670 International Business Machines 27,660 4,841,330 NXP Semiconductors 108,280a 1,528,914 Rovi 47,700a,b 2,050,146 Salesforce.com 20,980a,b 2,397,594 Teradata 61,810a 3,308,689 Materials3.1% Air Products & Chemicals 28,000 2,138,360 Celanese, Ser. A 49,900 1,623,247 Freeport-McMoRan Copper & Gold 35,980 1,095,591 Telecommunication Services2.5% AT&T 72,680 2,072,834 Verizon Communications 47,970 1,765,296 Utilities2.4% Duke Energy 82,100 1,641,179 Sempra Energy 40,050 2,062,575 Total Common Stocks (cost $162,808,259) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,575,000) 1,575,000c Investment of Cash Collateral for Securities Loaned4.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,381,013) 6,381,013c Total Investments (cost $170,764,272) 104.4% Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $6,071,927 and the value of the collateral held by the fund was $6,381,013. c Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $170,764,272. Net unrealized depreciation on investments was $8,289,582 of which $14,391,758 related to appreciated investment securities and $22,681,340 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.8 Financial 14.1 Health Care 13.3 Energy 12.8 Consumer Staples 11.4 Industrial 9.5 Consumer Discretionary 9.4 Money Market Investments 5.1 Materials 3.1 Telecommunication Services 2.5 Utilities 2.4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 148,878,799 - - Equity Securities - Foreign+ 5,639,878 - - Mutual Funds 7,956,013 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2011 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary14.9% Amazon.com 4,550 a 983,846 Arcos Dorados Holdings, Cl. A 23,990 556,328 Carnival 15,360 465,408 Colgate-Palmolive 5,750 509,910 International Game Technology 31,110 452,028 Johnson Controls 16,260 428,776 Las Vegas Sands 16,760 a 642,578 Procter & Gamble 10,240 646,963 Viacom, Cl. B 11,880 460,231 Walt Disney 20,080 605,613 Yum! Brands 4,090 202,005 Consumer Staples8.6% Coca-Cola 18,360 1,240,402 Costco Wholesale 6,100 500,932 Kellogg 13,770 732,426 Philip Morris International 7,340 457,869 Walgreen 15,400 506,506 Energy11.1% Baker Hughes 10,500 484,680 Cabot Oil & Gas 7,700 476,707 Exxon Mobil 16,090 1,168,617 Halliburton 16,500 503,580 Newfield Exploration 14,850 a 589,397 QEP Resources 12,000 b 324,840 Schlumberger 6,610 394,815 Southwestern Energy 14,710 a 490,284 Financial3.8% Citigroup 14,300 366,366 Digital Realty Trust 7,500 b,c 413,700 Invesco 23,528 364,919 Validus Holdings 14,400 358,848 Health Care12.1% Agilent Technologies 10,540 a 329,375 Allscripts Healthcare Solutions 20,400 a 367,608 Amylin Pharmaceuticals 45,200 a 417,196 Baxter International 12,400 696,136 Cardinal Health 11,380 476,594 Edwards Lifesciences 6,690 a 476,863 Hospira 11,600 a 429,200 Mead Johnson Nutrition 9,100 626,353 Shire, ADR 5,850 549,491 Zimmer Holdings 8,930 a 477,755 Industrial12.3% Boeing 9,600 580,896 Caterpillar 10,160 750,214 Dover 13,100 610,460 Energizer Holdings 6,260 a 415,914 Honeywell International 16,970 745,153 Parker Hannifin 9,690 611,730 Union Pacific 6,880 561,890 United Technologies 8,990 632,536 Information Technology28.4% Accenture, Cl. A 11,400 600,552 Acme Packet 8,280 a 352,645 Apple 7,470 a 2,847,415 ARM Holdings, ADR 24,460 623,730 Baidu, ADR 4,700 a 502,477 Broadcom, Cl. A 17,660 a 587,901 Google, Cl. A 1,020 a 524,668 International Business Machines 10,620 1,858,819 NXP Semiconductors 33,690 a 475,703 Red Hat 7,400 a 312,724 Rovi 13,150 a 565,187 Salesforce.com 6,630a,b 757,676 Teradata 13,820a 739,785 VMware, Cl. A 7,220a 580,344 Materials4.1% Celanese, Ser. A 13,700 445,661 Cliffs Natural Resources 11,870 607,388 Praxair 6,260 585,185 Telecommunications4.6% QUALCOMM 12,350 600,581 Verizon Communications 33,180 1,221,024 Total Common Stocks (cost $39,721,617) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $83,000) 83,000d Investment of Cash Collateral for Securities Loaned3.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,337,684) 1,337,684d Total Investments (cost $41,142,301) 103.4% Liabilities, Less Cash and Receivables (3.4%) ) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $1,272,038 and the value of the collateral held by the fund was $1,337,684. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $41,142,301. Net unrealized appreciation on investments was $151,786 of which $5,166,078 related to appreciated investment securities and $5,014,292 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 28.4 Consumer Discretionary 14.9 Industrial 12.3 Health Care 12.1 Energy 11.1 Consumer Staples 8.6 Telecommunications 4.6 Materials 4.1 Financial 3.8 Money Market Investments 3.5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 37,165,674 - - Equity Securities - Foreign+ 2,707,729 - - Mutual Funds 1,420,684 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Value Fund September 30, 2011 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary15.4% Carnival 20,340 616,302 CBS, Cl. B 9,570 195,037 General Motors 8,053 162,509 Guess? 10,710 305,128 Home Depot 15,030 494,036 Johnson Controls 24,410 643,692 Newell Rubbermaid 26,400 313,368 News, Cl. A 32,520 503,084 NVR 350 a 211,393 Omnicom Group 32,860 1,210,562 Staples 16,410 218,253 Time Warner 22,960 688,111 Toll Brothers 10,830 a,b 156,277 Viacom, Cl. B 8,080 313,019 Walt Disney 19,220 579,675 Consumer Staples8.6% ConAgra Foods 14,460 350,221 CVS Caremark 17,690 594,030 Dr. Pepper Snapple Group 15,090 585,190 Energizer Holdings 9,900 a 657,756 Kraft Foods, Cl. A 16,850 565,823 PepsiCo 14,800 916,120 Energy14.4% Anadarko Petroleum 16,480 1,039,064 EOG Resources 5,240 372,092 Exxon Mobil 13,930 1,011,736 Hess 3,850 201,971 Occidental Petroleum 24,440 1,747,460 Schlumberger 29,870 1,784,135 Financial20.4% American Express 5,290 237,521 Ameriprise Financial 12,180 479,405 AON 11,060 464,299 Capital One Financial 13,520 b 535,798 Chubb 3,930 235,761 Citigroup 27,135 695,199 Comerica 21,410 491,788 Franklin Resources 2,240 214,234 JPMorgan Chase & Co. 34,130 1,027,996 Marsh & McLennan 17,840 473,474 MetLife 20,050 561,600 Moody's 11,400 b 347,130 PNC Financial Services Group 8,850 426,481 Prudential Financial 8,780 411,431 SunTrust Banks 21,370 383,591 TD Ameritrade Holding 19,910 b 292,776 U.S. Bancorp 9,360 220,334 Wells Fargo & Co. 51,880 1,251,346 Health Care16.4% Amgen 9,780 537,411 Baxter International 6,300 b 353,682 CIGNA 10,240 429,466 Johnson & Johnson 16,120 1,027,005 McKesson 6,860 498,722 Medtronic 6,840 227,362 Merck & Co. 27,650 904,431 Mylan 11,950 a 203,150 Pfizer 100,500 1,776,840 Thermo Fisher Scientific 4,640 a 234,970 UnitedHealth Group 13,060 602,327 Watson Pharmaceuticals 3,440 a 234,780 Industrial9.6% Caterpillar 4,360 321,942 Cooper Industries 4,150 191,398 Dover 12,350 575,510 Eaton 8,440 299,620 General Electric 82,800 1,261,872 Honeywell International 4,420 194,082 Hubbell, Cl. B 3,840 190,234 Owens Corning 10,630 a 230,458 Pitney Bowes 12,560 b 236,128 Stanley Black & Decker 4,000 196,400 Thomas & Betts 4,670 a 186,380 United Technologies 3,080 216,709 Information Technology10.8% Accenture, Cl. A 4,240 223,363 BMC Software 13,900 a 535,984 Cisco Systems 56,440 874,256 Corning 11,690 144,488 eBay 8,340 a 245,947 Electronic Arts 40,680 a 831,906 Oracle 16,590 476,797 QUALCOMM 22,330 1,085,908 SanDisk 5,610 a 226,363 Materials3.3% Air Products & Chemicals 2,720 207,726 Celanese, Ser. A 9,790 318,469 Cliffs Natural Resources 4,060 207,750 Dow Chemical 19,280 433,029 Freeport-McMoRan Copper & Gold 8,300 252,735 Utilities1.1% Exelon 11,170 Total Common Stocks (cost $54,175,262) Investment of Cash Collateral for Securities Loaned4.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,787,241) 1,787,241 c Total Investments (cost $55,962,503) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $1,643,111 and the value of the collateral held by the fund was $1,787,241. c Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $55,962,503. Net unrealized depreciation on investments was $11,317,500 of which $347,546 related to appreciated investment securities and $11,665,046 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 20.4 Health Care 16.4 Consumer Discretionary 15.4 Energy 14.4 Information Technology 10.8 Industrial 9.6 Consumer Staples 8.6 Money Market Investment 4.2 Materials 3.3 Utilities 1.1 † Based on net assets. See notes to financial statements. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 42,857,762 - - Mutual Funds 1,787,241 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investments Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2011 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
